DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
2.	This application claims priority to Provisional application 63/002,487, filed March 31, 2020.
Information Disclosure Statement

3.	The Information Disclosure Statements filed on September 3, 2021 and September 29, 2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (2016/0371574), hereinafter Nguyen in view of Manicka et al (2014/0323821), hereinafter Manicka.
	With respect to claims 1, 11, and 16, Nguyen teaches in paragraph 0015, an interrogation and detection system for detection of surgical implements within a patient’s body, comprising one or more RFID tags configured to transmit one or more return signals when energized, each RFID tag (115) affixed to a surgical implement (tagged objects 110) within the patient’s body; a remote signal generator configured to generate an energizing signal for the one or more RFID tags; and an antenna (125) operably coupled to the signal generator, wherein the antenna is configured to receive the one or more return signals transmitted by the one or more RFID tags. See figure 1 and paragraphs 0020-0023. Paragraph 0015 teaches embedding the antenna in an article (e.g., surgical gown or glove) worn by the patient. Lastly, with respect to claim 1, paragraph 0021 teaches the antenna has a limited detection range. With respect to claim 11, Nguyen teaches automatically indicating the success or failure of the reconciliation process – see abstract and paragraphs 0042-0043.
	Nguyen’s teachings above fail to specifically teach the antenna being an in-vivo introducible antenna wherein the in-vivo introducible antenna is configured to receive the one or more return signals transmitted by the one or more RFID tags when in an expanded state, wherein the in-vivo introducible antenna is configured to a collapsed state, smaller than the expanded state, for insertion into the patient’s body.
	With respect to claims 1, 11, and 16, Manicka teaches in paragraph 0074 and illustrates in figure 2(a), an injectable detecting system (12) with sensors (14) that is introduced below the skin surface. The sensor device includes a communication antenna (34) which is a self-expanding antenna expandable from a first compressed shape to a second expanded shape. Manicka further teaches in claim 4, a communication antenna which is a self-expanding antenna having a compressed state prior to inserted into the body and an expanded shape after being inserted. Claim 15 also discloses a self-expanding communication antenna which has a compressed state prior to being inserted into the body and an expanded shape after being inserted into the body. Paragraph 0013 discloses being inserted into an incision. See also paragraph 0071.
	With respect to claims 2, 11, and 16, Manicka teaches in paragraph 0014 and figures 2(a) and 2(b), a trocar-cannula assembly including a tubular channel configured to facilitate passage of the in-vivo introducible antenna therethrough, wherein the in-vivo introducible antenna defines a shape having a dimension “D2”; and wherein the tubular channel defines a shape having a dimension “D1”, such that the dimension “D1” of the tubular channel is less than the dimension “D2” of the in-vivo introducible antenna.
	With respect to claims 3-10, 12-15, and 17-20, Manicka illustrates in figures 2(a) and 2(b), wherein the in-vivo introducible antenna 34 includes a semi-rigid elongated member supporting a flexible loop configured to fold in on itself when passing through the tubular channel of the trocar-cannula assembly, and to unfold upon exiting the tubular channel of the trocar-cannula assembly and entering the surgical site within the patient’s body.
	In view of Manicka’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to use the compressed and expandable communication antenna taught by Manicka in the surgical instrument tracking method taught by Nguyen. One would be motivated to insert the antenna into the body of the patient in order to extend the communication range within the body. Furthermore, one would be motived to insert the antenna in a compressed state and then expand the antenna in order to insert the antenna with the least disturbance to the body of the patient.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see attached form PTO-892, reference cited.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406. The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
June 29, 2022